Citation Nr: 0733693	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-06 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for bilateral feet 
disability.

2.  Entitlement to service connection for bilateral wrists 
disability.

3.  Entitlement to service connection for left knee 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to July 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2002 and August 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The veteran's claims for service connection initially 
included service connection for the back and the right knee.  
Service connection was granted for the back in a rating 
decision dated in January 2005, and service connection for 
the right knee was granted in a rating decision dated in May 
2006; those issues thus are no longer on appeal.


FINDINGS OF FACT

1.  The veteran does not have a foot disability that is 
related to his military service.

2.  The veteran does not have a wrist disability that is 
related to his military service.

3.  The veteran does not have a left knee disability that is 
related to his military service.




CONCLUSIONS OF LAW

1.  The veteran does not have a foot disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The veteran does not have a wrist disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 2002 
and March 2006.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence pertaining to his claim so that 
the RO could obtain it on his behalf.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOCs) reporting the results of its reviews of 
the issues on appeal and the text of the relevant portions of 
the VA regulations.  

Regarding VA's duty to assist, the RO obtained and/or 
associated with the record the veteran's service medical 
records (SMRs) and VA and private medical records.  VA has no 
duty to inform or assist that was unmet.

II.  Background

The veteran contends that he has the captioned disabilities 
as a result of the physical demands of the physical training 
undergone during his Army service.  The veteran's SMRs show 
that he was seen many times for complaints and treatment of 
the right knee, but not for the left knee.  The only entry in 
the SMRs related to the left knee is in an examination report 
from April 1984 that reported mild varus/valgus instability 
in both knees.  

The veteran's SMRs have a single entry related to the his 
wrists.  A July 1985 treatment record indicates that the 
veteran complained of a lump on his left hand when moving his 
first finger.  The veteran reported that there was no history 
of trauma to the left hand.  Examination revealed a small 
(two cm) cystic formation on the left hand that was 
questionably a ganglion cyst.  The left hand was tender to 
palpation, but there was no pain on movement.  The veteran 
also complained of problems with his right hand consisting of 
limited range of motion and pain while doing pushups.  The 
diagnosis was cystic lesions on the dorsum of the right and 
left wrists, with the left wrist being tender to palpation.  
The veteran was referred to an orthopedist who found full 
range of motion in the right wrist except that extension was 
limited to 45 degrees.  There are no other entries in the 
veteran's SMRs related to the wrists.

The veteran's SMRs show that he was seen with a complaint of 
right ankle pain late in December 1983.  The treatment note 
indicates that the pain had begun that morning, and that he 
had had a similar pain lasting for three days two weeks prior 
to that that had resolved on its own.  Examination revealed 
edema on the lateral process of the right ankle with 
ecchymosis noted.  Range of motion of the right ankle was 
noted to be normal, with crepitus noted.  The veteran was 
seen again a few days later for a follow-up, at which time it 
was opined that the veteran had a ligament strain.  He was 
given Motrin and an Ace wrap, and put on profile for 11 days.  
The SMRs contain no other entries related to either ankle.

The veteran's separation examination, given in June 1986, 
reported clinical evaluation of the upper and lower 
extremities and the feet was normal.  The examiner noted only 
a history of intermittent low back pain since 1985, and a 
history of right knee chondromalacia since 1985.  There was 
no mention by the examiner regarding the veteran's feet, 
ankles, wrists, or knees.

Of record are private medical records attesting to the 
veteran's current disabilities.  A private treatment note 
dated in March 1995 noted that the veteran injured both of 
his knees when he fell while playing volleyball at work on 
December 5, 1994.  Operation reports dated in November 1997 
show that the veteran underwent arthroscopic surgery of both 
knees.  In the left knee, the operation consisted of excision 
of medial plica, shaving chondromalacia patella, shaving of 
defect in the lateral femoral condyle, and excision of bursa 
and bone spur in the left tibia.  

A June 2001 treatment note from the veteran's podiatrist, 
M.H., D.P.M., reported that the veteran reported a 100 
percent improvement following treatment for a neuroma in his 
left foot.  Examination revealed no pain on palpation, but 
also revealed a soft tissue mass that was pliable.  

Treatment notes from S.McC., M.D., dated in 2002, reflect 
that the veteran complained of bilateral loss of wrist 
motion, the right more so than the left.  Examination of the 
wrists found a small ganglion cyst on the left wrist.  Range 
of motion studies showed some limit to range of motion, 
though the examination report was unclear as to which 
dimension in which range of motion was limited.  X-rays, an 
MRI, and a bone scan revealed no abnormalities.  Close 
examination of the metacarpal region similarly revealed no 
abnormalities.  Dr. McC. was at a loss to explain why the 
veteran was experiencing a loss of range of motion in the 
wrists.  

An April 2003 initial clinic evaluation by B.C., M.D., noted 
that the veteran complained of a tingling sensation and sharp 
pain in the lateral aspect of the right foot for the past two 
to three years.  Examination of the extremities revealed no 
evidence of tenderness to palpation or to range of motion; 
there was no evidence of edema.  Dr. C.'s diagnosis was sural 
neuropathy versus partial peroneal neuropathy causing sensory 
abnormalities in the lateral portion of the right foot and 
ankle.  

A July 2003 treatment note from P.N., M.D., noted that the 
veteran complained of right knee and left wrist conditions.  
Dr. N. repeated the history given him by the veteran.  The 
veteran described pain when he extended the palms and flexed 
the wrists, which was said to occur constantly.  The veteran 
reported that the wrist pain did not cause incapacitation.  
Range of motion testing revealed normal range of motion 
except that flexion was somewhat limited, by pain, in both 
wrists.  X-rays of the wrists were normal.  Dr. N. diagnosed 
bilateral wrist strain.  

An October 2003 report from podiatrist M.H. reported 
bilateral crepitus in the subtalar and ankle joints.  Dr. H. 
found a severe decreased arch height bilaterally.  He noted 
that x-rays revealed what he described as post-traumatic 
arthritic changes.  Dr. H. concluded that it was his 
impression, based on the x-ray evaluation showing post-
traumatic arthritic changes, that these changes developed 
during the veteran's time in service, and that inadequate 
evaluation as well as arch supports had exacerbated the 
existing problem.  

An undated treatment report from S.T., M.D., who is 
identified in the record as the veteran's primary care 
physician, reported that the veteran complained of bilateral 
knee pain, right wrist pain, and right ankle pain.  After 
examination, Dr. T. diagnosed bilateral knee strain with 
essentially normal x-rays, and right wrist strain.  A June 
2005 report from Dr. T. reported that the veteran's 
complaints were pain in the knees, right wrist pain, right 
ankle pain, and low back pain.  Dr. T. recounted some of the 
veteran's related medial history, including the knee 
surgeries.  X-rays of the knees showed moderate bilateral 
degenerative disease of the knees.  Dr. T. opined that the 
bilateral degenerative disease of the knees was more likely 
than not due to the previous injuries and surgeries to the 
knees.  

A January 2007 note from Dr. T. to the veteran's employer 
noted that the veteran's stressful work environment since 
June 2006 had aggravated his chronic pain in the neck, lower 
back, wrist, knees, and ankles.  Dr. T. reported that the 
veteran has carpal tunnel syndrome of the right hand for 
which he wears wrist braces.  The letter also indicated that 
the veteran had been evaluated by a neurologist for carpal 
tunnel syndrome, the clear implication being that the 
veteran's only current wrist disability is painful carpal 
tunnel syndrome of the right hand.  Contemporaneous treatment 
notes from Dr. T.'s clinic report tingling on fingers 1-3 of 
the right hand, and pain in both knees, as well as reports of 
other treatments unrelated to these claims.    



III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

A.  Feet

Here, there is medical evidence that the veteran suffers a 
current bilateral feet disability, identified by his 
podiatrist's October 2003 report as post-traumatic arthritic 
changes with secondary degenerative arthritic changes in the 
mid-foot, as well as a severe decrease in the arch height.  
Dr. G. opined that the veteran's degenerative arthritic 
changes/post traumatic arthritic changes developed during his 
time in service.  That opinion was based, he said, on his x-
ray evaluation of the veteran's feet.  However, Dr. G. did 
not explain how a 2003 x-ray revealed a nexus to the 
veteran's military service.  

As noted above, the only complaint in service that was 
related to the veteran's ankles was limited to the right 
ankle, and it was a complaint of pain late in December 1983.  
The treatment note indicated that the pain had begun that 
morning, and that the veteran had had a similar pain for 
three days two weeks prior to that and that it had resolved 
on its own.  Examination had revealed an edema on the lateral 
process of the right ankle with ecchymosis.  The veteran was 
seen again a few days later for a follow-up, at which time it 
was opined that the veteran had a ligament strain.  There was 
no evidence of any traumatic injury to either of the 
veteran's ankles or feet, and no indication anywhere in the 
veteran's SMRs of any decrease in the arch height.  Since 
there were only these two incidents a few weeks apart early 
in the veteran's time in service, and since the veteran's 
separation examination did not mention any feet or ankle 
complaints or history, the Board can only conclude that these 
two isolated incidents were an acute and transitory ligament 
strain as opposed to a chronic condition.  The Board does not 
doubt that strains were placed on the veteran's entire body 
in the course of his training in service, but the evidence 
nevertheless contains no medical evidence of a traumatic 
injury to the feet or ankles in service.  

Thus, absent any evidence of a traumatic injury to either of 
the veteran's ankles or feet in service, the Board cannot 
rely on Dr. G.'s nexus opinion, predicated as it is on an 
undocumented in-service trauma to the ankles.  Cf. Duenas v. 
Principi, 18 Vet.App. 512, 517 (2004) (a post-service medical 
examination could not provide evidence of an in-service 
event).  Service connection for a bilateral feet disability 
is therefore not warranted.  

B.  Wrists

Turning to the bilateral wrists disability claim, the Board 
finds again that there is evidence of current disability.  
The January 2007 report of the veteran's primary care 
physician impliedly, if not explicitly, reveals that the 
veteran's only current hand disability is painful carpal 
tunnel syndrome of the right hand.  However, the veteran's 
SMRs documented only the possibility of ganglion cyst in the 
hands.  Moreover, there is no medical evidence of a nexus 
between the veteran's current carpal tunnel syndrome of the 
right hand and his in-service wrist complaints.  The SMRs 
show that the veteran complained of a lump on his left hand 
when moving his first finger, and of some limited range of 
motion and pain while doing pushups.  There was no history of 
trauma.  The in-service orthopedist found that the right 
wrist had full range of motion except that extension was 
limited to 45 degrees.  There was no mention of carpal tunnel 
syndrome, and there are no other entries in the veteran's 
SMRs related to the wrists.  Thus, while there is medical 
evidence of an in-service complaint related to the veteran's 
wrists/hands, there is no medical evidence of a nexus between 
those in-service complaints and his current right hand carpal 
tunnel syndrome.  Absent medical evidence of a nexus between 
the veteran's in-service wrist-related complaints and his 
currently diagnosed painful carpal tunnel syndrome, service 
connection must be denied.  

C.  Left knee

The record shows that the veteran has a currently diagnosed 
left knee disability.  Dr. T.'s June 2005 treatment note 
noted that x-rays showed moderate degenerative disease in 
both the right and left knee.  However, as noted in the in 
the background discussion above, while the veteran was seen 
many times in service for complaints and treatment of the 
right knee, the only entry related to the left knee was a 
comment that there was mild varus/valgus instability.  There 
was no evidence of trauma to the left knee in service.  Not 
only is there no medical evidence of in-service incurrence of 
a knee injury or disease, there also is no credible medical 
evidence of a nexus between the current left knee disability 
and the single in-service report of varus/valgus instability.  

The Board recognizes that the veteran's primary care 
physician said in his June 2005 report that the degenerative 
disease of both knees is more likely than not due to previous 
injuries and surgeries to the knees.  However, the Board also 
notes that the private medical evidence of record shows that 
the veteran's original left knee injury occurred on December 
5, 1994, which was nearly eight years after the veteran left 
military service.  Moreover, there is no evidence of record 
that relates the veteran's 1997 arthroscopic surgery of the 
left knee to his military service.  Thus, Dr. T.'s assessment 
that the veteran's degenerative disease of both knees is more 
likely than not due to previous injuries and surgeries to the 
knees does not relate to any in-service event, nor is it 
demonstrably related in any other way to the veteran's 
service.  Absent evidence of a related in-service left knee 
injury or disease, and absent credible medical evidence of a 
nexus between the veteran's current left knee disability and 
his military service, the claim must be denied.  

The Board acknowledges the veteran's contention that he his 
currently claimed disabilities are related to his military 
service.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of this disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2007).  Consequently, the veteran's own 
assertions as to the etiology of his current disabilities 
have no probative value.  In this regard, the Board notes 
that the veteran has supplied statements from his former wife 
and two service buddies, each of whom supports the veteran's 
contentions.  However, each relies on the veteran's lay 
statements to them, and also makes lay assessments of his or 
her own.  However, here, too, there is no evidence showing 
that the veteran's former spouse or friends have the 
specialized medical education, training, and experience 
necessary to render competent medical opinion, and their lay 
assertions as to the etiology of the veteran's current 
disabilities therefore have no probative value. 

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current left knee, right wrist, and bilateral feet 
disabilities are not traceable to disease or injury incurred 
in or aggravated during active military service.


ORDER

Entitlement to service connection for bilateral feet 
disability is denied.

Entitlement to service connection for bilateral wrists 
disability is denied.

Entitlement to service connection for left knee disability is 
denied.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


